DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
A non-exhaustive list of examples includes: “apply the set reception filter of each depth to a second reception signal corresponding to the region of interest of each depth among the reception signals”; “convert the second reception signal into a third reception signal corresponding to the region of interest of each depth among the reception signals”; “when an ultrasonic image by combining multiple frequency components in the region of interest of each depth is generated, a reception filter of each depth for the multiple frequency components set in the region of interest of each depth”; “wherein the frequency characteristic analysis circuit is configured to set multiple regions of interest of same depth”; and “when a scan section for same position as in a past has been scanned in a series of ultrasonic examinations.”
Claims 1, 14, 18, and all dependent claims thereof, recite the limitation “a filter setting circuit configured to set a reception filter of each depth based on the acquired frequency characteristic of each depth such that the acquired frequency characteristic of each depth shows a predetermined frequency characteristic.” The “acquired frequency characteristic” is a result of the frequency analysis performed on the “first reception signal” by the “frequency characteristic analysis circuit.” It is unclear how a reception filter can be “set” such that the acquired frequency characteristic of each depth shows a predetermined frequency characteristic when the “acquired frequency characteristic” is a value resulting from an analysis performed on the “first reception signal.” It is unclear how the “filter setting circuit” is changing a value that has already been acquired (i.e. if the “acquired frequency characteristic” is, for example, a mean frequency of 2.5 MHz, how does setting a filter change that existing result in the absence of any indications that the filter is applied to the first reception signal and then the frequency analysis is performed a second time?). For the purposes of further examination, this limitation will be interpreted to mean that the filter setting circuit is configured to set a reception  filter of each depth such that signals resulting from the application of the filter have a predetermined frequency characteristic.
Claims 1, 14, 18, and all dependent claims thereof, recite the limitation “an image generating circuit configured to generate an ultrasonic image in substantially real time based on the converted third reception signal corresponding to the regions of interest.” While the previously recited phrase “of each depth” could mean that there are more than one depths where each depth has a region of interest, the claim does not positively recite any limitations regarding the number of depths. The limitation “the regions of interest” lacks proper antecedent basis in the claims because the claims do not require more than one depth and one depth would result in only one region of interest. For the purposes of further examination, this claim will be interpreted to include at least two depths and a corresponding number of regions of interest.
Claim 3, and all dependent claims thereof, recites the limitation “wherein the frequency characteristic analysis circuit is configured to set, when the frequency analysis of the reception signals in the region of interest of each depth is performed, the region of interest to include a center position of an imaging region in a scanning direction.” This limitation is difficult to parse because it is not clear whether or not a region of interest exists prior to “when the frequency analysis of the reception signals in the region of interest of each depth is performed.” It is not clear if this claim is setting forth that, prior to performing the frequency analysis, a region of interest including “a center position of an imaging region in a scanning direction” is set and then the frequency analysis is performed on that region or if the frequency analysis is performed on a region of interest and then another region of interest is set “to include a center position of an imaging region in a scanning direction.” It is further unclear how to interpret “a center position of an imaging region in a scanning direction” in the absence of any definition of “an imaging region.” For example, “an imaging region” could be only a subset of the full field of view of the ultrasound transducer(s) and therefore “a center position of an imaging region in a scanning direction” could be virtually any location in the field of view, or “an imaging region” could represent the entire field of view which would result in the “center position” being the center of the field of view. An “imaging region” could also be identical to the region of interest. For the purposes of further examination, this claim will be interpreted to mean that the frequency characteristic analysis is performed on a region of interest that and the region of interest could be located at any point in the field of view, including the center. 
Claim 7, and all dependent claims thereof, recites the limitation “wherein the filter setting circuit is configured to set the reception filter of each depth such that the frequency characteristic of the first reception signal is substantially flat in a wide band.” As described above with respect to claims 1, 14, and 18, it is unclear how setting a reception filter would result in a change in a previously calculated frequency characteristic of a signal to which the filter does not appear to be applied. The frequency characteristic of the first signal is already acquired prior to the setting of the filter and the filter is applied to a second signal “being after the first reception signal” with no recitation of the filter being applied to the first reception signal such that the frequency characteristic of the first reception signal is altered. For the purposes of further examination, this limitation will be interpreted to mean that the filter setting circuit is configured to set a reception  filter of each depth such that signals resulting from the application of the filter have a predetermined frequency characteristic that “is substantially flat in a wide band.”
Claim 8 recites the limitation “wherein the filter setting circuit is configured to set the reception filter of each depth such that the frequency characteristic of the first reception signal is symmetrical on a low frequency side and a high frequency side with respect to a center frequency.” As described above with respect to claims 1, 7, 14, and 18, it is unclear how setting a reception filter would result in a change in a previously calculated frequency characteristic of a signal to which the filter does not appear to be applied. The frequency characteristic of the first signal is already acquired prior to the setting of the filter and the filter is applied to a second signal “being after the first reception signal” with no recitation of the filter being applied to the first reception signal such that the frequency characteristic of the first reception signal is altered. For the purposes of further examination, this limitation will be interpreted to mean that the filter setting circuit is configured to set a reception  filter of each depth such that signals resulting from the application of the filter have a predetermined frequency characteristic that “is symmetrical on a low frequency side and a high frequency side with respect to a center frequency.”
Claims 10, 12, 14, and all dependent claims thereof recite the limitation “the frequency characteristic analysis circuit is configured to first-determine.” Claims 10 and 14 further recite “second-determine that change in a value indicating the scan section is less than a second threshold value after the first-determining.” It is unclear if “first-determine” and “second-determine” have a special meaning, as the words “first” and “second” are used together with “determine” as, apparently, compound verbs (“first-determine”, “first-determining”, “second-determine”), or if this is merely a way that Applicant has chosen to indicate a first determination and a second determination. For the purposes of further examination, these limitations will be interpreted to refer to a first determination and a second determination.
Claims 10-17 recite the limitation “scan section.” “Scan section” could reasonably refer to a section of scanned data, a section (portion) of the patient that is being scanned, or a section of the ultrasound transducer that is doing the scanning (i.e. an array/subarray). The disclosure provides no clarification as to what this term is meant to convey. The repeated use of “value indicating a scan section” where the “value indicating the scan section” could be either “a value indicating at least one of the position and the angle of the ultrasonic probe 20 corresponding to the scan section” (either acquired scan data or a scanned area in the patient could correspond to a position or angle of the ultrasonic probe) or “a luminance value of an ultrasonic image corresponding to the scan section” (where any of the three interpretations could be applied to “an ultrasonic image corresponding to the scan section”). For the purposes of further examination, “scan section” will be interpreted to refer to a portion of the patient that is being scanned.
Claim 11 recites the limitation “wherein the frequency characteristic analysis circuit is configured to acquire a value indicating a scan section at regular time intervals, determine that change in the value from the previous set reception filter is equal to or greater than a threshold value.” The meaning of “the previous set reception filter” is unclear. It is not clear if this phrase refers to refer to a filter corresponding to a depth that was set prior to a filter corresponding to a different depth, or to a filter set at a prior imaging time at the same or different depth (e.g. a different examination), or to a filter set at the same depth at a different point in time. It is noted that claim 1 recites “the set reception filter of each depth,” which would indicate that for every depth there is a separate filter. It cannot be reasonably ascertained which of a possible plurality of filters is “the previous set reception filter.” It is further noted that “the previous set reception filter” lacks proper antecedent basis in the claims both because it is unclear which filter it may refer to and because in the first operation of the claimed apparatus there would be no “previous set reception filter” prior to the first filter set according to claim 1. For the purposes of further examination, this claim will be interpreted to mean that a time-related value indicating a “scan section” (it is noted that “scan section” is never clearly defined) is determined and a change between any two set reception filters is compared to a threshold. 
Claims 13 and 17 recite the limitation “wherein the filter processing circuit is configured to acquire and use, when a scan section for same position as in the past has been scanned in a series of ultrasonic examinations, a reception filter corresponding to the scan section.” This limitation is difficult to parse. First, it is unclear what “scan section” refers to in the claims. “Scan section” could reasonably refer to a section of scanned data, a section (portion) of the patient that is being scanned, or a section of the ultrasound transducer that is doing the scanning (i.e. an array/subarray). It is further unclear what “when a scan section for same position as in the past has been scanned in a series of ultrasonic examinations” means. If “scan section” refers to the portion of the patient being scanned, then it is unclear what “for same position as in the past” is meant to convey, since the portion of the patient would most likely be in the same position (i.e. the patient’s liver is most likely in the same position at all times). If “scan section” refers to a section of scanned data, then it is unclear if “scan section for same position as in the past” refers to previously acquired data or new data for a position (on the patient) that has been previously scanned. If “scan section” refers to the portion of the transducer array that is actively scanning, then it is unclear how “acquire and use...a reception filter corresponding to the scan section” differs from the filter determination/setting of claims 1 and 14 where filters are set based on reception signals (which would correspond to transducer elements). Second, it is unclear what “acquire and use” means when the parent claims clearly set forth a process for acquiring and using a filter that corresponds to the received ultrasound signals (“setting” and “applying” a filter is acquiring and using that filter). For the purposes of further examination, these claims will be interpreted to mean that in some instances a pre-determined or preset filter can be used. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 7-9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US PG Pub. No. US 2021/0077078 A1, Mar. 18, 2021) (hereinafter “Hu”) in view of Taniguchi (US PG Pub. No. US 2018/0116631 A1, May 3, 2018) (hereinafter “Taniguchi”).
Regarding claim 1, as best understood based on limitations which are indefinite: Hu teaches setting a reception filter corresponding to a region of interest (at least the sampling point from which the received ultrasound signal originates is “a region of interest”) for each of a plurality of depths  ([0016], [0022]-[0023] - filter 30, or filters 30a and 30b, vary the filter characteristics according to depth) and applying the filters to acquired reception signals [0016], [0022]-[0023] - filter 30, or filters 30a and 30b) to impart a predetermined frequency characteristic ([0024]-[0025]; where the designations of “first”, “second”, and “third” signals refer to any of a plurality of acquired signals prior to and after filtering); and an image generating circuit configured to generate an ultrasonic image in substantially real time based on the converted third reception signal corresponding to the regions of interest (image processor 36, [0017]).
Hu is silent on the process by which the filter characteristics are varied based on depth.
Taniguchi, in the same field of endeavor, teaches an ultrasonic diagnostic apparatus comprising: a frequency characteristic analysis circuit configured to perform a frequency analysis on a first reception signal corresponding to a region of interest among reception signals of ultrasonic waves, and to acquire a frequency characteristic (frequency analyzer 14b, [0078], [0083]); a filter setting circuit configured to set a reception filter based on the acquired frequency characteristic such that the acquired frequency characteristic shows a predetermined frequency characteristic (filtering unit 14c, [0079], [0083]); a filter processing circuit configured to apply the set reception filter to a second reception signal corresponding to the region of interest among the reception signals, the second reception signal being after the first reception signal, and to convert the second reception signal into a third reception signal corresponding to the region of interest among the reception signals (filtering unit 14c, [0084] - can be set for several frames ["first signal" is the signal which is analyzed to obtain filter coefficients, "second signal" is any following signal to which the filter is applied, and "third signal" is the filtered second signal]); and an image generating circuit configured to generate an ultrasonic image in substantially real time based on the converted third reception signal corresponding to the regions of interest (image processor 15, [0088]). Taniguchi further teaches that using an adaptive filter based on frequency can always exhibit the effect(s) at the best level, regardless of observation sites, as opposed to other methods such as applying pre-set coefficients corresponding to each depth ([0082]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hu by incorporating the frequency characteristic analysis and adaptive filter setting of Taniguchi to adjust the filter characteristics for each depth in order to achieve the best results in view of the further teachings of Taniguchi.
Regarding claim 2, as best understood based on limitations which are indefinite: Hu as modified by Taniguchi teaches the ultrasonic diagnostic apparatus according to claim 1, wherein the filter setting circuit is configured to set, when an ultrasonic image by combining multiple frequency components in the region of interest of each depth is generated, a reception filter of each depth for the multiple frequency components set in the region of interest of each depth (Hu - [0023], figure 5 - separate filters 30a and 30b, the results of which are combined by frequency compounding by summer 66).
Regarding claim 3, as best understood based on limitations which are indefinite: Hu as modified by Taniguchi teaches the ultrasonic diagnostic apparatus according to claim 1, wherein the frequency characteristic analysis circuit is configured to set, when the frequency analysis of the reception signals in the region of interest of each depth is performed, the region of interest to include a center position of an imaging region in a scanning direction (Hu – [0013]-[0014], [0021] – scan line data for the imaging region is acquired and the filtering is performed on all acquired scan lines which would necessarily include at least one of the center of the imaging field or a center of an arbitrary region in the imaging field).
Regarding claim 4, as best understood based on limitations which are indefinite: Hu as modified by Taniguchi teaches the ultrasonic diagnostic apparatus according to claim 3, wherein the frequency characteristic analysis circuit is configured to set multiple regions of interest of same depth, and perform the frequency analysis in a region of interest selected from the set multiple regions of interest (Hu – [0013]-[0014], [0021] – scan line data for the imaging region is acquired and the filtering is performed on all acquired scan lines which would necessarily include multiple sampling points [“regions of interest”] at a same depth).
Regarding claim 7, as best understood based on limitations which are indefinite: Hu as modified by Taniguchi teaches the ultrasonic diagnostic apparatus according to claim 1. Taniguchi further teaches wherein the filter setting circuit is configured to set the reception filter of each depth such that the frequency characteristic of the first reception signal is substantially flat in a wide band (Taniguchi – [0068]).
Regarding claim 8, as best understood based on limitations which are indefinite: Hu as modified by Taniguchi teaches the ultrasonic diagnostic apparatus according to claim 7. Taniguchi further teaches wherein the filter setting circuit is configured to set the reception filter of each depth such that the frequency characteristic of the first reception signal is symmetrical on a low frequency side and a high frequency side with respect to a center frequency (Taniguchi - see e.g. figures 6A and 6B where the frequency characteristics are symmetric about the center).
Regarding claim 9, as best understood based on limitations which are indefinite: Hu as modified by Taniguchi teaches the ultrasonic diagnostic apparatus according to claim 1. Taniguchi teaches further comprising: an adjustment switch configured to adjust a frequency characteristic of the set reception filter (Taniguchi - [0078], operator inputter 11 which may be a switch).
Regarding claim 13, as best understood based on limitations which are indefinite: Hu as modified by Taniguchi teaches the ultrasonic diagnostic apparatus according to claim 1. Taniguchi further teaches wherein the filter processing circuit is configured to acquire and use, when a scan section for same position as in a past has been scanned in a series of ultrasonic examinations, a reception filter corresponding to the scan section (Taniguchi - [0082], [0085] - filter can be predetermined or adaptive).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu and Taniguchi as applied to claim 1 above, and further in view of Kirkhorn (Introduction to IQ-demodulation of RF-data; Sep. 15, 1999) (hereinafter “Kirkhorn”).
Regarding claim 6, as best understood based on limitations which are indefinite: Hu as modified by Taniguchi teaches the ultrasonic diagnostic apparatus according to claim 1. It is considered to be implicitly disclosed that a filter coefficient of the reception filter is a complex coefficient based on Taniguchi’s use of the FFT for the frequency analysis and setting the coefficients based on the result of the FFT as the results of the FFT are always complex-valued as evidenced by Katja's homepage on sinusoids, complex numbers and modulation (www.katjaas.nl/FFToutput/FFToutput.html; Jun. 27, 2010).
While the data of Hu and Taniguchi is processed after beamforming (Hu – [0018]; Taniguchi – [0071]), Hu and Taniguchi are silent on each of the reception signals being an I (In-phase)/Q (Quadrature-phase) signal.
Kirkhorn, in the same field of endeavor, teaches that I/Q demodulation is a common technique which is used to reduce the amount of data without losing essential information (pg. 5, paragraph 5). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hu and Taniguchi to include performing I/Q demodulation on the acquired reception signals prior to frequency analysis and filtering in order to reduce computational cost by reducing the amount of data without losing essential information in view of the teachings of Kirkhorn.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu and Taniguchi as applied to claim 1 above, and further in view of Kawashima (US PG Pub. No. US 2016/0331352 A1, Nov. 17, 2016) (hereinafter “Kawishima”).
Regarding claim 10, as best understood based on limitations which are indefinite: Hu as modified by Taniguchi teaches the ultrasonic diagnostic apparatus according to claim 1. Taniguchi further teaches perform the frequency analysis on a fourth reception signal corresponding to the region of interest of each depth, the fourth reception signal being after the first reception signal (filtering unit 14c, [0084] – filters can be set for several frames; "fourth signal" is any signal acquired after the initial first signal). 
Hu and Taniguchi are silent on wherein the frequency characteristic analysis circuit is configured to first-determine that change in a value indicating a scan section is equal to or greater than a first threshold value, second-determine that change in a value indicating the scan section is less than a second threshold value after the first-determining. 
Kawishima, in the same field of endeavor, teaches an ultrasonic diagnostic apparatus configured to perform frequency analysis and, using the results of the frequency analysis, first-determine that change in a value indicating a scan section is equal to or greater than a first threshold value, second-determine that change in a value indicating the scan section is less than a second threshold value after the first-determining in order to estimate the depth-dependent attenuation rate of the ultrasound signals which may be used to accurately account for both depth- and frequency-based attenuation in the determination of a gain correction ([0047], [0052]-[0055]; [0053] - the reception depth is either above a first threshold [Zth] or below a second threshold [Zth]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparat us of Hu and Taniguchi by including the attenuation-rate calculation of Kawishima in order to more accurately determine gain correction.
Regarding claim 11, as best understood based on limitations which are indefinite: Hu as modified by Taniguchi teaches the ultrasonic diagnostic apparatus according to claim 1. Taniguchi further teaches perform the frequency analysis on a fourth reception signal corresponding to the region of interest of each depth, the fourth reception signal being after the first reception signal (filtering unit 14c, [0084] – filters can be set for several frames; "fourth signal" is any signal acquired after the initial first signal).
Hu and Taniguchi are silent on wherein the frequency characteristic analysis circuit is configured to acquire a value indicating a scan section at regular time intervals, determine that change in the value from the previous set reception filter is equal to or greater than a threshold value.
Kawishima, in the same field of endeavor, teaches an ultrasonic diagnostic apparatus configured to perform frequency analysis and, using the results of the frequency analysis, acquiring a value indicating a scan section at regular time intervals, determine that change in the value from the previous set reception filter is equal to or greater than a threshold value  in order to estimate the depth-dependent attenuation rate of the ultrasound signals which may be used to accurately account for both depth- and frequency-based attenuation in the determination of a gain correction ([0047], [0052]-[0055]; [0053] - the reception depth is either above a first threshold [Zth] or below a second threshold [Zth]; depth corresponds directly to time).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparat us of Hu and Taniguchi by including the attenuation-rate calculation of Kawishima in order to more accurately determine gain correction.
Regarding claim 12, as best understood based on limitations which are indefinite: Hu as modified by Taniguchi teaches the ultrasonic diagnostic apparatus according to claim 1. Taniguchi further teaches perform the frequency analysis on a fourth reception signal corresponding to the region of interest of each depth, the fourth reception signal being after the first reception signal (filtering unit 14c, [0084] – filters can be set for several frames; "fourth signal" is any signal acquired after the initial first signal).
Hu and Taniguchi are silent on wherein the frequency characteristic analysis circuit is configured to first-determine that change in a value indicating a condition of the depth of field is equal to or greater than a threshold value.
Kawishima, in the same field of endeavor, teaches an ultrasonic diagnostic apparatus configured to perform frequency analysis and, using the results of the frequency analysis, first-determine that change in a value indicating a condition of the depth of field is equal to or greater than a threshold value in order to estimate the depth-dependent attenuation rate of the ultrasound signals which may be used to accurately account for both depth- and frequency-based attenuation in the determination of a gain correction ([0047], [0052]-[0055]; [0053] - the reception depth is either above a first threshold [Zth] or below a second threshold [Zth]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparat us of Hu and Taniguchi by including the attenuation-rate calculation of Kawishima in order to more accurately determine gain correction.
Claim(s) 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US PG Pub. No. US 2021/0077078 A1, Mar. 18, 2021) (hereinafter “Hu”) in view of Taniguchi (US PG Pub. No. US 2018/0116631 A1, May 3, 2018) (hereinafter “Taniguchi”) and Kawashima (US PG Pub. No. US 2016/0331352 A1, Nov. 17, 2016) (hereinafter “Kawashima”).
Regarding claim 14, as best understood based on limitations which are indefinite: Hu teaches setting a reception filter corresponding to a region of interest (at least the sampling point from which the received ultrasound signal originates is “a region of interest”) for each of a plurality of depths  ([0016], [0022]-[0023] - filter 30, or filters 30a and 30b, vary the filter characteristics according to depth) and applying the filters to acquired reception signals [0016], [0022]-[0023] - filter 30, or filters 30a and 30b) to impart a predetermined frequency characteristic ([0024]-[0025]; where the designations of “first”, “second”, and “third” signals refer to any of a plurality of acquired signals prior to and after filtering); and an image generating circuit configured to generate an ultrasonic image in substantially real time based on the converted third reception signal corresponding to the regions of interest (image processor 36, [0017]).
Hu is silent on the process by which the filter characteristics are varied based on depth.
Taniguchi, in the same field of endeavor, teaches an ultrasonic diagnostic apparatus comprising: a frequency characteristic analysis circuit configured to perform a frequency analysis on a first reception signal corresponding to a region of interest among reception signals of ultrasonic waves, and to acquire a frequency characteristic (frequency analyzer 14b, [0078], [0083]); a filter setting circuit configured to set a reception filter based on the acquired frequency characteristic such that the acquired frequency characteristic shows a predetermined frequency characteristic (filtering unit 14c, [0079], [0083]); a filter processing circuit configured to apply the set reception filter to a second reception signal corresponding to the region of interest among the reception signals, the second reception signal being after the first reception signal, and to convert the second reception signal into a third reception signal corresponding to the region of interest among the reception signals (filtering unit 14c, [0084] - can be set for several frames ["first signal" is the signal which is analyzed to obtain filter coefficients, "second signal" is any following signal to which the filter is applied, and "third signal" is the filtered second signal]; “fourth signal” can be any additional signal which is acquired and processed); and an image generating circuit configured to generate an ultrasonic image in substantially real time based on the converted third reception signal corresponding to the regions of interest (image processor 15, [0088]). Taniguchi further teaches that using an adaptive filter based on frequency can always exhibit the effect(s) at the best level, regardless of observation sites, as opposed to other methods such as applying pre-set coefficients corresponding to each depth ([0082]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hu by incorporating the frequency characteristic analysis and adaptive filter setting of Taniguchi to adjust the filter characteristics for each depth in order to achieve the best results in view of the further teachings of Taniguchi.
Hu and Taniguchi are silent on wherein the frequency characteristic analysis circuit is configured to first-determine that change in a value indicating a scan section is equal to or greater than a first threshold value, second-determine that change in a value indicating the scan section is less than a second threshold value after the first-determining. 
Kawishima, in the same field of endeavor, teaches an ultrasonic diagnostic apparatus configured to perform frequency analysis and, using the results of the frequency analysis, first-determine that change in a value indicating a scan section is equal to or greater than a first threshold value, second-determine that change in a value indicating the scan section is less than a second threshold value after the first-determining in order to estimate the depth-dependent attenuation rate of the ultrasound signals which may be used to accurately account for both depth- and frequency-based attenuation in the determination of a gain correction ([0047], [0052]-[0055]; [0053] - the reception depth is either above a first threshold [Zth] or below a second threshold [Zth]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparat us of Hu and Taniguchi by including the attenuation-rate calculation of Kawishima in order to more accurately determine gain correction.
Regarding claim 15, as best understood based on limitations which are indefinite: Hu as modified by Taniguchi and Kawishima teaches the ultrasonic diagnostic apparatus according to claim 14. Kawishima teaches wherein the value indicating the scan section is a value indicating a position or an angle of an ultrasonic probe corresponding to the scan section (Kawishima – [0053] – depth of field is “a value indicating a position of an ultrasonic probe corresponding to the scan section”, where scan section is undefined and could mean anything including a particular point in the scanned tissue).
Regarding claim 16, as best understood based on limitations which are indefinite: Hu as modified by Taniguchi and Kawishima teaches the ultrasonic diagnostic apparatus according to claim 14. Kawishima further teaches wherein the value indicating the scan section is a luminance value of an ultrasonic image corresponding to the scan section (Kawishima – [0047] – depth is a surrogate measure for attenuation, where attenuation is a reduction in amplitude or “brightness” of the ultrasound signal).
Regarding claim 17, as best understood based on limitations which are indefinite: Hu as modified by Taniguchi and Kawashima teaches the ultrasonic diagnostic apparatus according to claim 14. Taniguchi further teaches wherein the filter processing circuit is configured to acquire and use, when a scan section for same position as in a past has been scanned in a series of ultrasonic examinations, a reception filter corresponding to the scan section (Taniguchi - [0082], [0085] - filter can be predetermined or adaptive).
Regarding claim 18, as best understood based on limitations which are indefinite: Hu teaches setting a reception filter corresponding to a region of interest (at least the sampling point from which the received ultrasound signal originates is “a region of interest”) for each of a plurality of depths  ([0016], [0022]-[0023] - filter 30, or filters 30a and 30b, vary the filter characteristics according to depth) and applying the filters to acquired reception signals [0016], [0022]-[0023] - filter 30, or filters 30a and 30b) to impart a predetermined frequency characteristic ([0024]-[0025]; where the designations of “first”, “second”, and “third” signals refer to any of a plurality of acquired signals prior to and after filtering); and an image generating circuit configured to generate an ultrasonic image in substantially real time based on the converted third reception signal corresponding to the regions of interest (image processor 36, [0017]).
Hu is silent on the process by which the filter characteristics are varied based on depth.
Taniguchi, in the same field of endeavor, teaches an ultrasonic diagnostic apparatus comprising: a frequency characteristic analysis circuit configured to perform a frequency analysis on a first reception signal corresponding to a region of interest among reception signals of ultrasonic waves, and to acquire a frequency characteristic (frequency analyzer 14b, [0078], [0083]); a filter setting circuit configured to set a reception filter based on the acquired frequency characteristic such that the acquired frequency characteristic shows a predetermined frequency characteristic (filtering unit 14c, [0079], [0083]); a filter processing circuit configured to apply the set reception filter to a second reception signal corresponding to the region of interest among the reception signals, the second reception signal being after the first reception signal, and to convert the second reception signal into a third reception signal corresponding to the region of interest among the reception signals (filtering unit 14c, [0084] - can be set for several frames ["first signal" is the signal which is analyzed to obtain filter coefficients, "second signal" is any following signal to which the filter is applied, and "third signal" is the filtered second signal]; “fourth signal” can be any additional signal which is acquired and processed); and an image generating circuit configured to generate an ultrasonic image in substantially real time based on the converted third reception signal corresponding to the regions of interest (image processor 15, [0088]). Taniguchi further teaches that using an adaptive filter based on frequency can always exhibit the effect(s) at the best level, regardless of observation sites, as opposed to other methods such as applying pre-set coefficients corresponding to each depth ([0082]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hu by incorporating the frequency characteristic analysis and adaptive filter setting of Taniguchi to adjust the filter characteristics for each depth in order to achieve the best results in view of the further teachings of Taniguchi.
Hu and Taniguchi are silent on wherein the frequency characteristic analysis circuit is configured to determine that change in a value indicating a condition of the depth of field is equal to or greater than a threshold value. 
Kawishima, in the same field of endeavor, teaches an ultrasonic diagnostic apparatus configured to perform frequency analysis and, using the results of the frequency analysis determine that change in a value indicating a condition of the depth of field is equal to or greater than a threshold value in order to estimate the depth-dependent attenuation rate of the ultrasound signals which may be used to accurately account for both depth- and frequency-based attenuation in the determination of a gain correction ([0047], [0052]-[0055]; [0053] - the reception depth is either above a first threshold [Zth] or below a second threshold [Zth]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparat us of Hu and Taniguchi by including the attenuation-rate calculation of Kawishima in order to more accurately determine gain correction.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While at least Hu teaches that the depth-dependent tracking filter improves resolution by eliminating high frequencies from further processing when high frequency bands are devoid of useful or uncontaminated signal information due to depth-dependent attenuation ([0016]), where attenuation lowers S/N ([0005]), and Kawishima teaches identifying areas as “noise regions” if S/N is low ([0007]) and only performing further processing if the S/N is above a certain level ([0129]), the prior art of record fails to teach wherein the frequency characteristic analysis circuit is configured to set, when the frequency analysis of the reception signals in the region of interest of each depth is performed, the region of interest to include a center position of an imaging region in a scanning direction and wherein the frequency characteristic analysis circuit is configured to set multiple regions of interest of same depth, and perform the frequency analysis in a region of interest selected from the set multiple regions of interest and wherein the frequency characteristic analysis circuit is configured to perform the frequency analysis in a region of interest having a higher S/N (Signal to Noise) than a threshold value among the set multiple regions of interest of same depth  as is required by dependent claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okada et al. (US PG Pub. No. US 2006/0058677 A1, Mar. 16, 2006) – teaches an adaptive depth-based filter
Alexandru (US Patent No. US 6,704,438 B1, Mar. 9, 2004) – teaches an adaptive depth-based filter
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793